Citation Nr: 1340597	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from June 1952 to April 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the RO in Detroit, Michigan.

In October 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

The Board has characterized the hearing loss issue differently than did the RO, which specified only right ear hearing loss in the November 2010 rating decision.  However, the July 2010 evaluation was for both ears and the resulting diagnosis was bilateral hearing loss.  

The Board acknowledges that, when it addresses a question that has not been addressed by the RO, it must consider whether the Veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, there is no prejudice as the claim is being granted.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for tinnitus and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record (see hearing transcript and April 2012 private medical opinion), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2013).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his Korean War service.  

2.  The Veteran has a current bilateral hearing loss disability that is related to acoustic trauma sustained during service.  

3.  The Veteran has a current right knee disability that is related to an in-service injury.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2013).

2.  A right knee disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in Korea during the Korean War and was awarded the Combat Infantryman Badge.  He served as a tank driver with the 89th Tank Battalion and as an infantryman with the 35th Infantry Regiment.  He also served as a mechanic.  Based on the nature of his service, the Veteran is acknowledged to have sustained acoustic trauma during his service.  

The Veteran has testified and written that he injured his right knee on two occasions during his service.  While serving as squad leader during a night patrol, he slipped on some rocks and fell, injuring his right knee.  He did not seek medical attention due to the circumstances of his combat service.  On a later occasion, he twisted the right knee.  At the time of the second injury, he sought treatment.  X-rays revealed two healed fractures of the knee cap.  

The RO has certified that the Veteran's service records were likely destroyed in a fire at the National Personnel Records Center in 1973, and that Surgeon General Reports were not recorded after March 1953.  Nevertheless, the Veteran's written accounts and personal testimony have been consistent and are deemed highly credible.  

The Veteran has submitted a written affidavit from a fellow serviceman who served with the Veteran in Korea and who attested to his knowledge of the Veteran's right knee injury.  This evidence is also highly credible and is probative evidence that the Veteran sustained a traumatic injury to the right knee during service.  

An October 2009 X-ray of the right knee was read as showing a well-corticated bone fragment adjacent to the tibial plateau and a tiny rounded ossification inferior to the patella, each of which were thought to be the sequelae of previous trauma.  The Board finds that, as the evidence does not indicate any post-service trauma, the reference to previous trauma is probative evidence in support of the Veteran's account of his service injury.

In an April 2012 opinion, the Veteran's private physician opined that the Veteran's right knee disability was related to service.  In January 2012, a VA clinician was asked to provide an opinion regarding whether a right knee disability was related to service.  The clinician declined to provide an opinion as there were no service records.  

However, there is important evidence in this case: the Veteran's statements, which are found to be credible.

As competent evidence relates a current right knee disability to service, the Board finds that the criteria for service connection for a right knee disability are fully met.  

Regarding hearing loss, the Veteran was afforded a VA examination in July 2010, at which time the following pure tone thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
60
LEFT
25
30
40
55
70

Speech recognition was recorded as 96 percent for the right ear and 92 percent for the left ear.  These findings meet the regulatory definition of a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The VA examiner provided an opinion that the Veteran's hearing loss was less likely as not related to military service noise exposure.  The rationale was that studies have shown that hazardous noise exposure has an immediate effect on hearing.  Hearing loss does not have a delayed onset; nor is it progressive or cumulative.  Here, the Veteran acknowledged in his claim that he did not experience hearing loss until 1989, well after service.  

The Veteran's private physician provided an opinion relating current hearing loss to service in April 2012, although the opinion did not address or acknowledge the delayed onset of hearing loss.    

The Board finds that while the April 2012 opinion is not well reasoned, it is nevertheless competent evidence of a nexus to service.  This opinion brings the evidence for and against a nexus to service to the point of relative equipoise.  

Resolving all reasonable doubt in favor of the claim, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for a right knee disability is granted.

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


